DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Alessi et al. (US 2017/0320331 A1).
Regarding claim 1:
	Alessi et al. disclose an agitation device comprising:
	a first container (lower reservoir 204) configured to house a liquid (Fig. 3);
	a second container (upper reservoir 206) configured to house the liquid transferred from the first container (Fig. 3);
	a transfer agitation unit (at least pump 262 and valve 258) configured to selectively execute a transfer operation of transferring the liquid from the first container to the second container (“causing ink to flow from the lower ink reservoir 204 … and into the upper ink reservoir 206: paragraph 56) and an agitation operation of agitating the liquid in the second container (“recirculate the ink in the upper reservoir 206”: paragraph 57) by using a common drive source (using pump 262: paragraphs 56-57 & Fig. 3); and
	a controller (114) configured to control the transfer agitation unit to alternately execute the transfer operation and the agitation operation upon transferring the liquid from the first container to the second container (ink transfer from tank 202 to reservoir 204 alternates with ink transfer from reservoir 204 to reservoir 206, and recirculation in the upper reservoir 206 occurs concurrently with ink transfer from the tank 202 to reservoir 204; therefore, ink transfer from reservoir 204 to reservoir 206 alternates with recirculation in the upper reservoir 206: paragraph 57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al. (US 2017/0320331 A1) in view of Shimizu (US 2019/0299626 A1).
Regarding claim 2:
	Alessi et al. disclose all the limitations of claim 1, but does not expressly disclose a controller configured to determine time of each agitation operation depending on an amount of the liquid in the second container at a start of each agitation operation, or depending on a type of the liquid.
	However, Shimizu disclose an agitation device that appropriately sets a circulation time by determining a time of a circulation/agitation operation depending on an amount of the liquid in a second container at a start of the agitation operation, and depending on the sedimentation characteristics of the ink in the second container (paragraph 74).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Alessi et al.’s controller to perform the agitation operation depending on one or both of an amount of liquid in the second container and a type of sedimentation characteristics of the ink, as taught by Shimizu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakai et al. (US 2015/0360190 A1) disclose an agitation device in which a common drive source (104) performs both a transfer operation and an agitation operation.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853